CRIST, Judge.
Appeal from a jury conviction of stealing over $150, § 570.030, RSMo 1986, for which defendant was sentenced to fifteen years’ imprisonment as a persistent offender. We affirm.
The defendant asserts the trial court erred in accepting two prior convictions as evidence of her being a persistent offender, because the transcripts of those convictions showed one was for Helen P. Price and the other was for Helen Patricia Price. As in State v. McBurnett, 694 S.W.2d 769, 771[1] (Mo.App.1985), the prior convictions of Helen P. Price and Helen Patricia Price made a prima facie case for the State. Additionally, defendant took the stand and admitted to these convictions. Id. at 771—72[2].
For her second point, defendant states: The Court erred in accepting the verdict of the jury because the State failed to prove their case beyond a reasonable doubt and the verdict was against the greater weight of evidence.
This point does not present a statement of wherein and why the action taken by the trial court would be erroneous as required by Rule 30.06(d). State v. Sanders, 714 S.W.2d 578, 587[10] (Mo.App.1986).
*634We have gratuitously reviewed the evidence and find an abundance of evidence from which the jury could find defendant guilty. An electronic alarm sounded as defendant left Belinda’s Dress Shop. An eyewitness placed her at the scene of the crime, stolen merchandise was found in the automobile defendant was driving, and a security tag from the dress shop was found in the police car defendant had been placed in. Furthermore, defendant admitted to the police she had taken the items from the store. See State v. Byrd, 646 S.W.2d 419 (Mo.App.1983); State v. Bannister, 680 S.W.2d 141, 148 (Mo. banc 1984), cert. denied, 471 U.S. 1009, 105 S.Ct. 1879, 85 L.Ed.2d 170 (1985).
Judgment affirmed.
GARY M. GAERTNER, P.J., and REINHARD, J., concur.